Citation Nr: 9922657	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,400.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1942 to 
September 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1993 determination of the VA 
Albuquerque Regional Office's (RO) Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of a 
$4,691 overpayment of improved pension benefits on the basis 
that the veteran had exhibited bad faith in the creation of 
the debt by intentionally failing to report earned income.  
After the veteran questioned the amount of the debt, in 
September 1993, the Committee recalculated the amount of the 
overpayment to be $5,043.59.  

In October 1996, the Board found that the veteran had 
directly challenged the validity of the $5,043.59 debt and 
remanded the matter for consideration of that issue in accord 
with Schaper v. Derwinski, 1 Vet. App. 430 (1991).  By June 
1998 decision, the Committee found that the $5,043.59 
overpayment had been properly created.  The veteran did not 
initiate an appeal from that decision.

By September 1998 decision, the Committee reversed its 
earlier finding that the veteran's failure to report earned 
income was in bad faith.  The Committee then waived recovery 
of a portion of the debt ($3,643.59), but denied waiver of 
the remaining $1,400, reasoning that the veteran had 
sufficient income to repay that portion of the debt over five 
years without experiencing undue financial hardship.  


FINDINGS OF FACT

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  

2.  Recovery of the overpayment would be against equity and 
good conscience.  



CONCLUSION OF LAW

The criteria for waiver of recovery of the remaining $1,400 
overpayment of improved pension benefits are met.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the law authorizes the payment of VA nonservice-
connected disability pension to a veteran of a war who has 
the requisite service, is permanently and totally disabled, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (1998).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 
(1998).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (1998).  Failure to do so may 
result in an overpayment created by the retroactive 
discontinuance of pension benefits; such overpayments will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board concurs in 
that finding.  In that regard, it is noted that the veteran 
has only a first grade education, has stated that he is 
unable to read or write, and clearly has not completed, by 
himself, any of the forms submitted in connection with his 
receipt of VA pension benefits.  

As the Board has found that the veteran's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether the collection of 
the debt would be contrary to the principles of equity and 
good conscience.  

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1998).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1998).  Here, the debt was 
created because the veteran did not correctly report 
pertinent financial information.  Although it is clear that 
he did not actually complete financial status reports on his 
own, he nonetheless bears responsibility for their content.  
In light of the fact that he incorrectly reported his income 
to whomever completed the forms on his behalf, he bears fault 
in creation of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1998).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, VA does not appear to be at fault in creation of the 
overpayment.  It duly notified the veteran in advance that 
income and expenses must be reported.  The veteran was also 
notified of the importance of immediate and direct 
notification of any change in the source or amount of income 
or expenses.  The RO acted promptly in adjusting the 
veteran's benefits and in assessing an overpayment.  Thus, 
the Board finds no fault on the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1998).  The 
veteran's most recent Financial Status Report shows that his 
monthly expenses (which, unlike the Committee, the Board does 
not view as excessive or unnecessary) exceeds his monthly 
income by approximately $75.  After careful analysis of the 
veteran's financial status, it is the Board's opinion that 
his repayment of the outstanding indebtedness would prevent 
him from providing himself (and those who reportedly depend 
on him) with the basic necessities of life.

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(1998).  The pension benefits awarded the veteran are derived 
from a needs-based program intended to assure that 
beneficiaries are able to meet their basic needs.  While he 
currently receives retirement income and income from the 
Social Security Administration, recovery of the overpayment 
would in large measure defeat the purpose of the benefits 
originally authorized.  In that regard, it is noted that he 
and his wife apparently support two grandchildren in addition 
to themselves and have incurred large medical expenses due to 
the veteran's recent poor health.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1998).  
In this case, the fault for creation of the overpayment lies 
solely with the veteran.  Because of his failure to provide 
income information, he received additional VA benefits to 
which he was not entitled under the law.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1998).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the circumstances of this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the veteran.  Accordingly, the Board concludes 
that recovery of the $1,400 overpayment would be against 
equity and good conscience.  38 U.S.C.A. § 5302.


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the remaining amount of $1,400 is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

